Order unanimously modified, on the law, to grant defendants’ motion to dismiss the fourth cause of action and, as modified, affirmed, without costs. Memorandum: Plaintiffs’ claim pursuant to Judiciary Law § 487 should have been dismissed for failure to state a cause of action. Assertion of unfounded allegations in a pleading, even if made for improper purposes, does not provide a basis for *1000liability under the statute (see, Goldner v Sullivan, Gough, Skipworth, Summers & Smith, 105 AD2d 1149; Schierloh v Kelly, 253 App Div 373; cf. Matter of Tuttle, 81 AD2d 248; Matter of Scuccimarra, 69 AD2d 157, lv denied 48 NY2d 603). Plaintiffs’ other causes of action were properly dismissed. (Appeals from order of Supreme Court, Monroe County, Davis, J.—dismiss cause of action.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and Pine, JJ.